EXHIBIT 10.6

LOGO [g65438enterprises.jpg]

2001 Stock Option Plan

(As Amended and Restated Effective April 24, 2007)

Section 1. Purpose

The purpose of the 2001 Stock Option Plan (the “Plan”) is to advance the
interest of Coca-Cola Enterprises Inc. (the “Company”) and its Subsidiaries (as
defined in Section 4) by encouraging and enabling the acquisition of a financial
interest in the Company by officers, management employees and other key
individuals through grants of stock options (“Options”).

Section 2. Administration

The Plan shall be administered by a Compensation Committee (the “Committee”)
appointed by the Board of Directors of the Company (the “Board”) from among its
members and shall be comprised of not fewer than two members who shall be
“nonemployee directors” within the meaning of Rule 16b-3 under the Securities
and Exchange Act of 1934, as amended, and “outside directors” within the meaning
of Section 162(m) of the Internal Revenue Code of 1986, as amended (“Internal
Revenue Code”), and the regulations thereunder.

The Committee shall determine the persons to whom and the times at which Options
will be granted, the number of shares to be subject to each Option, the duration
of each Option, the times within which the Option may be exercised, the
cancellation of the Option (with the consent of the holder thereof) and the
other conditions of the grant of an Option.

The Committee may, subject to the provisions of the Plan, establish such rules
and regulations for the proper administration of the Plan, may make
interpretations and take other action in relation to the Plan as it deems
necessary or advisable. Each interpretation or other action made or taken
pursuant to the Plan shall be final and conclusive for all purposes and upon all
persons including, but without limitation, the Company, its Subsidiaries, the
Committee, the Board, the affected optionees, and their respective successors in
interest.

In addition to such other rights of indemnification as they have as directors or
as members of the Committee, the members of the Committee shall be indemnified
by the Company against reasonable expenses (including, without limitation,
attorneys’ fees) incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal, to which they or any of them may
be a party by reason of any action taken or failure to act in connection with
the Plan or any Option granted hereunder, and against all amounts paid by them
in settlement thereof (provided such settlement is approved to the extent
required by and in the manner provided by the Certificate of Incorporation or
Bylaws of the Company relating to indemnification of directors) or paid by them
in satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding.

 



--------------------------------------------------------------------------------

Section 3. Stock

The stock to be issued under the Plan shall be shares of common stock, $1 par
value, of the Company (the “Stock”). The Stock shall be made available from
authorized and unissued Stock or from shares of Stock held by the Company in its
treasury. The total number of shares of Stock that may be issued under the Plan
pursuant to Options granted hereunder shall not exceed 40,000,000. Effective
April 24, 2007, total number of shares of Stock that may be issued under the
Plan pursuant to Options granted hereunder shall not exceed 33,000,000. The
Stock subject to any unexercised portion of an Option which expires or is
canceled, surrendered or terminated for any reason may again be subject to
Options granted under the Plan. Stock received in payment upon the exercise of
an Option may not be the subject of a subsequent Option.

Section 4. Eligibility

Options may be granted to officers, other key employees of the Company and its
Subsidiaries, as well as to consultants, directors or other persons providing
key services to the Company of its Subsidiaries. “Subsidiary” shall mean any
corporation or other business organization in which the Company owns, directly
or indirectly, 20% or more of the voting stock or capital or profits interest at
the time of the granting of such Option.

No person shall be granted the right to acquire pursuant to Options granted
under the Plan more than 20% of the aggregate number of shares of Stock
originally authorized for issuance under the Plan.

Section 5. Awards of Options

(a) Option Price. The option price shall be 100% or more of the fair market
value of the Stock on the date of grant. The fair market value of shares of
Stock shall be computed on the basis of the average of the high and low market
prices at which a share of Stock shall have been sold on the date for which the
valuation is made, or on the next preceding trading day if such date was not a
trading day, as reported on the New York Stock Exchange Composite Transactions
listing reflecting composite treading as of 4:00 p.m., Eastern Time on the
trading day, or as otherwise determined by the Committee. Effective February 8,
2007, the fair market value of shares of Stock shall be closing trading price at
which a share of Stock shall have been sold on the date for which the valuation
is made, or on the next preceding trading day if such date was not a trading
day, as reported on the New York Stock Exchange Composite Transactions listing
reflecting composite treading as of 4:00 p.m., Eastern Time on the trading day,
or as otherwise determined by the Committee.

(b) Payment. The option price shall be paid in full at the time of exercise. No
shares shall be issued until full payment has been received therefor. Payment
may be made in cash or by other means, including delivery of shares of Stock
owned by the optionee.

(c) Duration of Options. Subject to the terms of the Option, the duration of
Options shall be 10 years from date of grant.

(d) Other Terms and Conditions. Options may contain such other provisions as the
Committee shall determine appropriate from time to time, including provisions
related to the vesting of Options and the time periods within which an Option
shall be exercisable. The grant of an Option to any officer or employee shall
not affect in any way the right of the Company and any Subsidiary to terminate
the relationship between the Company or Subsidiary and the optionee.

 



--------------------------------------------------------------------------------

(e) Options Granted to International Optionees. Options granted to an optionee
who is subject to the laws of a country other than the United States of America
may contain terms and conditions inconsistent with provisions of the Plan or may
be granted under such supplemental documents, as required or appropriate under
such country’s laws.

(f) Withholding of Taxes. The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the optionee the amount of any federal, state or local taxes
required by law to be withheld with respect to Options granted hereunder or the
Stock acquired pursuant to the exercise of such Options.

Section 6. Extension of the Terms of Options

The Committee may extend the duration of any Option for a period not to exceed
one year without changing the option price and on such other terms and
conditions as the Committee may deem advisable unless either the authority
granted under this Section 6 or the exercise of such authority would result in
less favorable tax treatment than the optionee would have received under the
original option or is prohibited by the securities laws of the country within
which the grant was originally made.

Section 7. Nontransferability of Options

An Option shall not be transferable except as follows: An Option shall be
transferable by will or by the laws of descent and distribution or pursuant to a
domestic relations order issued by a court of competent jurisdiction. Further,
an Option is transferable to an immediate family member of the optionee under
such terms and conditions as may be determined, from time to time, by the
Committee. For purposes of this Section 8, an “immediate family member” is
defined as the optionee’s spouse, child, grandchild, parent or a trust
established for the benefit of such family members. With respect to any Option
transferred pursuant to the terms of this Section 8, any such Option shall be
exercisable only by the designated transferee or the designated transferee’s
legal representative.

Section 8. No Rights as a Share Owner

An optionee or a transferee of an Option shall have no right as a share owner
with respect to any Stock covered by an Option or receivable upon the exercise
of an Option until the optionee or transferee shall have become the holder of
record of such Stock. No adjustments shall be made for dividends in cash or
other property (except for stock dividends) or other distributions or rights in
respect of such Stock for which the record date is prior to the date on which
the optionee or transferee shall have in fact become the holder of record of the
share of Stock acquired pursuant to the Option.

Section 9. Adjustment in the Number or Kind of Shares and in Option Price

In the event there is any change in the shares of Stock through the declaration
of stock dividends payable in Stock or stock splits or through recapitalization
or merger, share exchange, consolidation, combination of shares or otherwise,
the Committee or the Board shall make such adjustment, if any, as it may deem
appropriate in the number or kind of shares of Stock available for Options, as
well as the number or kind of shares of Stock subject to any outstanding



--------------------------------------------------------------------------------

Option and the option price thereof. Any such adjustment may provide for the
elimination of any fractional shares which might otherwise become subject to any
Option without payment therefor. Effective February 8, 2007, in the event of a
material corporate transaction described therein which results in existing
holders of the Company’s common stock holding stock that differ in kind,
character or amount from the Company common stock previously held by them, the
Committee shall provide such adjustments or substitutions with respect to the
plan and to options granted thereunder as are necessary and appropriate to
prevent each holder of outstanding options from experiencing a significant
increase or decrease, solely by reason of such transaction, which for an
optionee will be determined by reference to the existing spread value (i.e., the
difference between the exercise price of the option and the fair market value of
the related common stock). The preceding sentences shall in no event be
interpreted to result in adjustments or substitutions greater than those needed
to provide parity of treatment between the holders of such awards and holders of
common stock of the Company, and may include without limitation the adjustments
and actions described in Section 9 of the Plan.

Section 10. Amendments, Modification and Termination of the Plan

The Board or the Committee may terminate the Plan in whole or in part, may
suspend the Plan in whole or in part from time to time, and may amend the Plan
from time to time, including the adoption of amendments deemed necessary or
desirable to qualify the Options under the laws of various states or countries
(including tax laws) or to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Option granted thereunder. Any
such action may be taken without the approval of the share owners of the Company
unless the Committee determines that the approval of share owners would be
necessary to retain the benefits of Section 162(m) of the Internal Revenue Code.

No amendment or termination or modification of the Plan shall in any manner
affect any Option theretofore granted without the consent of the optionee,
except that the Committee may amend or modify the Plan in a manner that does
affect Options theretofore granted upon a finding by the Committee that such
amendment or modification is necessary to retain the benefits of Section 162(m)
of the Internal Revenue Code or that it is not adverse to the interest of
holders of outstanding Options.

The Plan shall terminate when all shares of Stock subject to Options under the
Plan have been issued and are no longer subject to forfeiture unless earlier
terminated by the Board or the Committee.

Section 11. Governing Law

The Plan and all determinations made and actions taken pursuant thereto shall be
governed by the laws of the State of Georgia, United States of America, and
construed in accordance therewith.

Section 12. Section 16(b) of the Securities Exchange Act of 1934

Any action taken by the Committee or the Board of Directors pursuant to the
Plan, and any provision of the Plan, is null and void if it does not comply with
the requirements of Rule 16b-3 under the Securities Exchange Act of 1934, as
amended, and would otherwise result in liability under Section 16(b) of that
Act.